Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.

Claims 1-2, 4, 6, 8, 41, 48-49, 62 and 63 are pending and being acted upon in this Office Action. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, 62/464,341, 62/464,344, 62/464,347, 62/467,557, fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  
The previously-filed application 62/473,652 does not disclose T350V of claim 49.  Therefore for the purposes of applying prior art, the effective filing date of claim 49 is February 27, 2018, the date that application 16/488,395 was filed as PCT/US2018/019999.   The invention of claims 1-2, 4, 6, 8, 41, 48, 52, 62 and 63 was described in 62/473,652.  Therefore the effective filing date of claims 1-2, 4, 6, 8, 41, 48, 52, 62 and 63 is March 20, 2017, the date that the provisional application 62/473,652 was filed.  
Should applicant disagree with the examiner’s factual determination above, applicant should point to evidence that shows that the invention of claims 1-2, 4, 6, 8, 41, 48-49, 52, 62 and 63 is in fact described in one or more of the previously-filed applications.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 25, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Rejections Withdrawn
	The written description and enablement rejections of claims 1-2, 4, 6, 8, 41, 48-49, 52, 62 and 63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claims amendment. 

The rejection of claims 1, 4-6, 48 and 52 under 35 U.S.C. 102 (a)(1) as being anticipated by WO2015/184207 (of record, Shah hereafter, published December 2015; PTO 892) is withdrawn in light of the amendment to claim 1. In particular, Shah does not teach the VH and VL of the anti-NKG2D antibody is fused to the first polypeptide, e.g., N-terminus of the Fc domain or the VH and VL of the anti-CEA antibody is fused to a second polypeptide, e.g., N-terminus of the Fc domain. 

	The rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over WO2015/184207 (of record, Shah hereafter, published December 2015; PTO 892) in view of US Pat No. 9,127,064 (of record, Urso hereafter, issued September 8, 2015; PTO 892) is withdrawn in light of the amendment to claim 1.  The addition of Urso does not cure the deficiency of Shah. 
	The rejection of claims 1 and 8 under 35 U.S.C. 103 as being unpatentable over WO2015/184207 (of record, Shah hereafter, published December 2015; PTO 892) in view of Rader et al (of record, U.S. Patent No. 9,273,136, issued March 1, 2016; PTO892 ) and WO2013/092001 (of record, published June 27, 2013; PTO 892) is withdrawn in light of the amendment to claim 1.  The addition of the WO2013/092001publication does not cure the deficiency of Shah. 

	The rejection of claims 1, 41 and 63 under 35 U.S.C. 103 as being unpatentable over WO2015/184207 (of record, Shah hereafter, published December 2015; PTO 892) in view of US Pat No.5,874,540 (of record, Hansen hereafter, issued Feb 23, 1999; PTO 892) and WO2013/092001(of record, published June 27, 2013; PTO 892) is withdrawn in light of the amendment to claim 1.  

	The rejection of claims 1, 8, 41, 48 and 63 under 35 U.S.C. 103 as being unpatentable over Rader et al (of record, U.S. Patent No. 9,273,136, issued March 1, 2016; PTO892 ) in view of US Pat No.5,874,540 (of record, Hansen hereafter, issued Feb 23, 1999; PTO 892) and WO2013/092001 (of record, published June 27, 2013; PTO 892) is withdrawn in light of the amendment to claim 1.  The addition of Hansen and the WO2013/092001 does not cure the deficiency of Rader. 

	The new matter rejection of claim 49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of the amendment to claim 49. 

	The rejection of claims 1, 4, 6, 48-49 and 52 under 35 U.S.C. 102 (a)(1) as being anticipated by US 20140288275 (of record, Moore hereafter, published September 25, 2014; PTO 892) is withdrawn in view of the arguments at pages 35-37 of the amendment filed May 25, 2022.

	The rejection of claims 1, 48 and 49 under 35 U.S.C. 102 (a)(2) as being anticipated by US20170368169 (newly cited, Loew hereafter, claimed earliest priority to 62/231,899 filed March 21, 2016; PTO 892) is withdrawn in view of the arguments at p. 37-39.

	The rejection of claims 1, 8, 41 and 63 under 35 U.S.C. 103 as being unpatentable over US 20140288275 (newly cited, Moore hereafter, published September 25, 2014; PTO 892) in view of Rader et al (of record, U.S. Patent No. 9,273,136, issued March 1, 2016; PTO892 ), US Pat No.5,874,540 (of record, Hansen hereafter, issued Feb 23, 1999; PTO 892) and WO2013/092001 (newly cited, published June 13, 2013; PTO 892) is withdrawn in view of the arguments at p. 39-40.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-2, 4, 6, 8, 41, 48-49, 62 and 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The recitation of "portion” in claim 1 is indefinite because the term “portion” can be as little as a few amino acids.  The term “portion” is not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised the metes and bounds of the invention.  
The recitation of “the VL of the anti-NKG2D antibody is present on a first immunoglobulin light chain; … the VL of the anti-CEA antibody is present on a second immunoglobulin light chain” in claim 1 (ii) is ambiguous and indefinite because it is not clear as to what is meant by present on a first immunoglobulin light chain or present on a second immunoglobulin light chain.  A light chain variable (VL) does not form antigen binding site without the light chain constant domain that pairs with the heavy chain CH1 domain of the first or second heavy chain constant domain (CH1).  Amending first immunoglobulin light chain and second immunoglobulin light chain in claim 1 (ii) to “first immunoglobulin light chain constant domain” and “second immunoglobulin light chain constant domain”, respectively, would obviate this rejection. 
The recitation of “an amino acid sequence at least 90% identical to the Fc domain of human IgG1 and differs at one or more positions selected from the group consisting of Q347E, Q347R, Y349S, Y349K, Y349T, Y349D, Y349E, Y349C, T350V, L351K, L351D, L351Y, S354C, E356K, E357Q, E357L, E357W, K360E, K360W, Q362E, S364K, S364E, S364H, S364D, T366V, T366I, T366L, T366M, T366K, T366W, T366S, L368E, L368A, L368D, K370S, N390D, N390E, K392L, K392M, K392V, K392F, K392D, K392E, T394F, T394W, D399R, D399K, D399V, S400K, S400R, D401K, F405A, F405T, Y407A, Y4071 , Y407V, K409F, K409W, K409D, T411D, T411E, K439D, and K439E, all numbered according to the EU index” in claim 49 is indefinite because the reference sequence (SEQ ID NO: ) for the Fc domain sequence (SEQ ID NO), which needs to determine % identity, is not recited in the claim.  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention.
Claims 2, 4, 6, 8, 41, 48, 62 and 63 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 4, 6, 8, 41, 48, 52 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140302064 (newly cited, Moore hereafter, published Oct 9, 2014; PTO 892) in view of Rader et al (of record, U.S. Patent No. 9,273,136, issued March 1, 2016; PTO892 ) and US Pat No.5,874,540 (of record, Hansen hereafter, issued Feb 23, 1999; PTO 892). 
Regarding claim 1 (i), Moore teaches a protein such as dual scFv-Fc format comprises a first scFv fused to the N-terminus of a first Fc (CH2-CH3) or a portion thereof, e.g., CH3 alone and a second scFv fused to the N-terminus of a second Fc polypeptide (CH2-CH3) or a portion thereof, e.g., CH3 domain, see Fig. 7A, para. [0029], para. [0101].  

    PNG
    media_image1.png
    382
    448
    media_image1.png
    Greyscale

The reference scFv comprises a heavy chain variable domain (VH) linked to a light chain variable domain (VL) via a linker, see para. [0089].  The heterodimeric bispecific protein may target virtually any two antigens, see para. [0165], such as carbinoembryonic antigen (CEA), see para. [0168] and the other target such as NKG2D, see para. [0172].
Regarding claim 1 (ii), Moore teaches bispecific IgG antibody, see Fig 7B below:

    PNG
    media_image2.png
    375
    450
    media_image2.png
    Greyscale

The Fab fragment consisting of VL-C:, VH-CH1 domain, see para. [0089].  The constant region of the heavy chain comprises CH1-hinge-CH2-CH3 (see para. [0088]) or a portion thereof such as CH2-CH3 or CH3, see para. [0102]. 
Claim 4 is included as scFv-Fc comprises VH and VL of antibody that binds to NKG2D are on the same polypeptide. 
Claim 6 is included as scFv-Fc comprises VH and VL of antibody that binds to CEA are on the same polypeptide.   
Claims 48 is included as Moore teaches the Fc domain comprises a CH1-hinge-CH2-CH3, see para. [0101], [0102].  The term “comprises is open-ended.  It expands the Fc domain to include CH3 domain.   
Regarding claim 52, Moore teaches formulation comprising the reference bispecific dual scFv-Fc and a pharmaceutically acceptable carrier such as phosphate buffer, see para. [0262], [0265].
The advantage of dual bispecific scFv-Fc antibody are larger size, high stability, and binding to various Fc receptors and FcRn receptor to maintain long half-life in serum, see para. [0003]. 
Moore does not teach the VH and VL of the anti-NKG2D antibody wherein the VH is at least 90% identical to SEQ ID NO: 47 and the VL is at least 90% identical to SEQ ID NO: 48 as per claim 8 and the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO: 195 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO: 196 as per claim 41.
However, Rader teaches a full-length IgG1 antibody (col. 4, line 25, Figure 2B, reference claim 8, Example 3-4) comprising a first antigen binding domain, e.g., VH and Vλ that binds to human NKG2D (col. 13, line 27-29), the antibody has specificity for one or more antigens in addition to NKG2D. For example, the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference claim 10, in particular.  The Fc region of the full-length IgG1 antibody is expected to binds to the its CD16, which is low affinity FcγRIII, see col. 13, line 21-23, in particular. 
	Regarding claim 8, Rader teaches the first antigen-binding site that binds to human NKG2D comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 9, which is 99.1% identical to the claimed SEQ ID NO: 47, see sequence alignment below.
	US-13-057-092-9

  Query Match             99.1%;  Score 641;  DB 9;  Length 121;
  Best Local Similarity   99.2%;  
  Matches  120;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVESGGGLVKPGGSLRLSCAASGFTFSSYGMHWVRQAPGKGLEWVAFIRYDGSNKYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120
              |||||||||||||||||| |||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTKYLQMNSLRAEDTAVYYCAKDRGLGDGTYFDYWGQGTTVTVS 120

Qy        121 S 121
              |
Db        121 S 121

 and wherein the light variable domain comprises the amino acid sequence of SEQ ID NO: 10, which is 100% identical to the claimed SEQ ID NO: 48, see sequence alignment below:
US-13-057-092-10

  Query Match             100.0%;  Score 571;  DB 9;  Length 110;
  Best Local Similarity   100.0%;  
  Matches  110;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QSALTQPASVSGSPGQSITISCSGSSSNIGNNAVNWYQQLPGKAPKLLIYYDDLLPSGVS 60

Qy         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110
              ||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 DRFSGSKSGTSAFLAISGLQSEDEADYYCAAWDDSLNGPVFGGGTKLTVL 110

Rader does not the VH of the anti-CEA antibody is at least 90% identical to SEQ ID NO: 195 and the VL of the anti-CEA antibody is at least 90% identical to SEQ ID NO: 196 as per claim 41.
However, Hansen teaches carcinoembryonic antigen (CEA), a 180 kDa glycoprotein that is expressed in most adenocarcinomas of endodermally-derived digestive system epithelia and in some other cancers such as breast cancer and non-small cell lung cancer, colon cancer.  Hansen further teaches a non-HAMA-inducing anti-CEA antibody having the CEA-binding characteristics of MN-14; the humanized MN-14 monoclonal antibody comprises a heavy and light chain variable regions wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 14, which is 100% identical to the claimed SEQ ID NO: 195, and comprises the claimed heavy chain CDRs 1-3 of SEQ ID NO: 197, 198 and 199, see sequence alignment below and the three CDRs 1-3 are in bold:
US-08-318-157B-14

  Query Match             100.0%;  Score 648;  DB 4;  Length 119;
  Best Local Similarity   100.0%;  
  Matches  119;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGVVQPGRSLRLSCSASGFDFTTYWMSWVRQAPGKGLEWIGEIHPDSSTINY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGVVQPGRSLRLSCSASGFDFTTYWMSWVRQAPGKGLEWIGEIHPDSSTINY 60

Qy         61 APSLKDRFTISRDNAKNTLFLQMDSLRPEDTGVYFCASLYFGFPWFAYWGQGTPVTVSS 119
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 APSLKDRFTISRDNAKNTLFLQMDSLRPEDTGVYFCASLYFGFPWFAYWGQGTPVTVSS 119


And wherein the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 19, which is 100% identical to the claimed SEQ ID NO: 196 and comprises the claimed light chain CDRs 1-3 of SEQ ID NO: 200, 201 and 202 as per claim 63, see sequence alignment below and the three CDRs 1-3 are in bold, and reference claims in particular. 
US-08-318-157B-19

  Query Match             100.0%;  Score 554;  DB 4;  Length 106;
  Best Local Similarity   100.0%;  
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQLTQSPSSLSASVGDRVTITCKASQDVGTSVAWYQQKPGKAPKLLIYWTSTRHTGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQLTQSPSSLSASVGDRVTITCKASQDVGTSVAWYQQKPGKAPKLLIYWTSTRHTGVPS 60

Qy         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYSLYRSFGQGTKVEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTFTISSLQPEDIATYYCQQYSLYRSFGQGTKVEIK 106

Hansen teaches patients treated with drugs or radionuclides complexed with murine monoclonal antibodies (which have been the most commonly used targeting antibodies for human) develop circulating human anti-mouse antibodies (HAMAs) and a generalized immediate type-III hypersensitivity reaction to the antibody moiety of the conjugate. Furthermore, even when adverse side effects are minimal (for example, as in a single administration), circulating HAMAs decrease the effective concentration of the targeting agent in the patient and therefore limiting the diagnostic or therapeutic agent from reaching the target site, see col. 1, lines 34-40.  Hansen teaches the advantages of humanized anti-CEA antibodies are that the antibodies do not engender an adverse immune response in a patient (aka human anti-mouse antibody immune responses or HAMAs), see col. 1, line 55-56. 
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to make a dual bispecific scFv-Fc that binds to NKG2D and CEA, just like that of Moore, by using the VH and VL domain from antibody that binds to NKG2 of Rader and the VH and VL domain from antibody that binds to CEA as taught by Hansen to arrive at the claimed invention with a reasonable expectation success, i.e., non-immunogenic scFv-Fc bispecific antibody or IgG like bispecific antibody that binds to NKG2D and CEA wherein the two Fc that binds to FcγR such as CD16.  
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed antibody comprising a first binding domain that binds to NKG2D, a second binding domain that binds to CEA and an Fc domain that binds to CD16, an Fc gamma receptor for targeting NK cells to CEA expressing tumor cells, using the heavy and light chain variable domain amino acid sequences provided by Hansen, because Hansen teaches CEA is expressed on various tumors, including but not limited to adenocarcinoma, lung and colon cancer and Rader teaches the antibody has specificity for one or more antigens in addition to NKG2D. For example, the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference claim 10, in particular.  
One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed antibody because Rader teaches how to prepare aa fully human monoclonal antibody that binds to human NKG2D of IgG1 using the reference VH and VL amino acid sequences, see Examples 1 and 3, in particular. 
One of ordinary skill in the art would have been motivated to do so because Rader teaches fully human anti-NKG2D antibody is expected to minimize immunogenicity and damage to non-diseased cells that expressed NKG2D receptors and the antibody can have specificity for a tumor antigen, see entire document, col. 4, lines 50-3, reference claim 10, in particular.  
One of ordinary skill in the art would have been motivated to use the VH and VL from antibody that binds to CEA because Hansen teaches humanized MN-14 monoclonal antibody binding domain that binds to CEA does not engender an adverse immune response in a patient (aka human anti-mouse antibody immune responses or HAMA), see col. 1, line 55-56. 
Furthermore, the combination does not change the operation of antibody of Moore.  It merely improves upon the scFv-Fc bispecific antibody by reducing its immunogenicity when administering to a human subject with cancer. 
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
‘'The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140302064 (newly cited, Moore hereafter, published Oct 9, 2014; PTO 892) in view of Rader et al (of record, U.S. Patent No. 9,273,136, issued March 1, 2016; PTO892 ) and US Pat No.5,874,540 (of record, Hansen hereafter, issued Feb 23, 1999; PTO 892) as applied to claims 1, 4, 6, 8, 41, 48, 52 and 63 mentioned above and further in view of US 20120149876 (Von Kreudenstein hereafter, published June 14, 2012; PTO 892).
The combine teachings of Moore, Rader and Hansen have been discussed supra. 
The references do not teach the Fc domain or portion thereof comprises one or more of (i) a hinge and CH2 domain of human IgG1, (ii) an amino acid sequence at least 90% identical to amino acids 234-332 of human IgG1 and (iii) an amino acid comprises one or more substitutions selected from the group consisting of Q347E, Q347R, Y349S, Y349K, Y349T, Y349D, Y349E, Y349C, T350V, L351K, L351D, L351Y, S354C, E356K, E357Q, E357L, E357W, K360E, K360W, Q362E, S364K, S364E, S364H, S364D, T366V, T366I, T366L, T366M, T366K, T366W, T366S, L368E, L368A, L368D, K370S, N390D, N390E, K392L, K392M, K392V, K392F, K392D, K392E, T394F, T394W, D399R, D399K, D399V, S400K, S400R, D401K, F405A, F405T, Y407A, Y4071 , Y407V, K409F, K409W, K409D, T411D, T411E, K439D, and K439E, all numbered according to the EU index as per claim 49. 
However, Von Kreudenstein teaches stable heterodimeric antibody with mutations in the Fc domain of human IgG1 antibody, see entire document, para. [0054], [0082], [0128].  The reference antibody comprises a hinge, CH2 and CH3 domain, see Figure 14, [0130], in particular.  The term “comprises” is open-ended.  It expands the Fc to include the CH3 domain.  One of the Fc (aka chain A) e.g., AZ211 comprises Q347E, L351Y, F405A and Y407V substitutions in the Fc, while the other Fc (chain B) comprises T366L, K392M and T394W, all numbering according to EU index, see Figure 37, Table 6, para. [0019] to [0021], [0129], in particular.  The two heterodimer Fc comprises a variant CH3 domain comprising amino acid mutations to promote heterodimer formation with increased stability, see para. [0126]; the antibody comprises Fc heterodimer is bispecific (see para. 0206, in particular) with increased half-lives (see para. [205]), enhanced antibody dependent cellular cytotoxicity (ADCC), see para. [0164] or enhanced complement dependent cytotoxicity (CDC) function, see para. [0192].
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to include the Fc domain of Von Kreudenstein in the antibody of Moore, Rader and Hansen by substituting Q347E, L351Y, F405A and Y407V in the CH3 domain of the first Fc, and T366L, K392M and T394W substitution in the CH3 domain of the other Fc, all numbering according to EU index, in the human IgG1 Fc in order to promote heterodimeric Fc-based IgG format bispecific antibody with high yield.  
One of ordinary skill in the art would have been motivated to do so because Von Kreudenstein teaches the combination of substitutions in the Fc promotes heterodimer formation with increased stability, see para. [0126]; the antibody comprises Fc heterodimer is bispecific (see para. 0206, in particular) with increased half-lives (see para. [205]), enhanced antibody dependent cellular cytotoxicity (ADCC), see para. [0164] or enhanced complement dependent cytotoxicity (CDC) function, see para. [0192].  
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
‘'The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-2, 4, 8, 48-49 and 52 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 11, 19-20 of copending Application No. 16/483,330.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims (species) anticipate the claims of copending application (genus).  The present claims drawn to a protein comprising: a first antigen-binding site comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-NKG2D antibody (b) a second antigen-binding site comprising a VH and a VL of an anti-CEA antibody (species); (c) a first polypeptide of an antibody Fc domain or portion thereof; and (d) a second polypeptide of the antibody Fc domain or portion thereof; wherein the first polypeptide of the antibody Fc domain or portion thereof and the second polypeptide of the antibody Fc domain or portion thereof together bind CD 16; and wherein (i) the VH or the VL of the anti-NKG2D antibody is fused to the N-terminus of the first polypeptide of the antibody Fc domain or portion thereof, and the VH or the VL of the anti-CEA antibody is fused to the N-terminus of the second polypeptide of the antibody Fc domain or portion thereof, wherein the VH and the VL of the anti-NKG2D antibody are present on the same polypeptide or the VH and the VL of the anti-CEA antibody are present on the same polypeptide, or (ii) the VH of the anti-NKG2D antibody is fused to a first heavy chain constant domain (CH1), and the first CH1 is fused to the N-terminus of the first polypeptide to form a first immunoglobulin heavy chain; the VL of the anti-NKG2D antibody is present on a first immunoglobulin light chain; the VH of the anti-CEA antibody is fused to a second CH1, and the second CH1 is fused to the N-terminus of the second polypeptide to form a second immunoglobulin heavy chain; and the VL of the anti-CEA antibody is present on a second immunoglobulin light chain, whereas, copending claims are generic with respect to the second antigen-binding site that binds a tumor-associated antigen (genus). 
Copending claim 2 recites the multi-specific binding protein of claim 1, wherein the first antigen-binding site binds to NKG2D in humans and non-human primates whereas instant claim 2 recites protein of claim 1, wherein the first antigen-binding site binds to NKG2D in humans and non-human primates.
Copending claim 3 recite the multi-specific binding protein of claim 1, wherein the first antigen-binding site comprises a heavy chain variable domain and a light chain variable domain, see instant claim 1. 
Copending claim 4 recites the multi-specific binding protein according to claim 3, wherein the heavy chain variable domain and the light chain variable domain are present on the same polypeptide, see instant claim 4.
Copending claim 5 recites the multi-specific binding protein according to claim 3, wherein the second antigen-binding site also comprises a heavy chain variable domain and a light chain variable domain, see instant claim 1.
Copending claim 11 recites the multi-specific binding protein according to claim 1, wherein the second antigen-binding site comprises a heavy chain variable domain and a light chain variable domain, see instant claim 1.
Copending claim 19 recites the multi-specific binding protein according to claim 1, wherein the multi-specific binding protein comprises an amino acid sequence at least 90% identical to amino acids 234-332 of a human [gG1 antibody, numbered according to the EU index as in Kabat, see instant claim 48 (ii). 
Copending claim 20 recites a formulation comprising the multi-specific binding protein according to claim 1 and a pharmaceutically acceptable carrier, see instant claim 52.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
	Claim 62 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644